I agree with the opinion of our able CHIEF JUSTICE, except that part of his opinion wherein he approves of the action of the majority in making their overruling pronouncement prospective in operation rather than restrospective.
To approve their action is to sanction a usurpation by the judiciary of a legislative function. We would not permit the Legislature to encroach upon the domain assigned exclusively to us by the Constitution of our State. By what right, other than by a judicial sense of superiority, do we presume to say this shall hereafter be the law which heretofore was not the *Page 636 
law. To announce a rule of substantive law for the future is solely the function of the Legislature. If what the majority say is the law, then it has been the law ever since the Legislature passed the lottery law.
I concur in the result.